NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GILBERTO MAYORGA CERDA, AKA                     No.    19-73052
Gilberto Mayor-Cerda,
                                                Agency No. A029-246-892
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Gilberto Mayorga Cerda, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture in Mexico, and is thus not

entitled to relief from his reinstated removal order. We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review an IJ’s negative reasonable fear determination for

substantial evidence, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016),

and we deny the petition for review.

      Substantial evidence supports the IJ’s determination that Mayorga Cerda

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”);

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (rejecting political opinion

claim where petitioner did not present sufficient evidence of political or ideological

opposition to the gang’s ideals or that the gang imputed a particular political belief

to the petitioner); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s determination that Mayorga

Cerda failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government if returned to Mexico. See Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).

      We do not consider evidence that was not part of the record before the

agency. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc).


                                          2                                      19-73052
      The record does not support Mayorga Cerda’s contention that the IJ failed to

consider evidence or otherwise erred in the analysis of his claim.

      In light of this disposition, Mayorga Cerda’s motion for a stay of removal

(Docket Entry No. 1) is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          3                                 19-73052